OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                   :         AUSTtN
QROVERSELLERS
ATTORNEY QENBRAL


                          ,’   :_

Eon. PI. P. HO&, Jr.
County Auditor,   Wallor bounty
Rw.petrea~., Texas
Dear Slrr




                                    collcotion            of such iteas

                                    1925,         a3   wienaea by kots’
                                    1,   $5       e3   follc?Ys:
                                              I
                                                                                      .:
                                                                                               843


         .Xon. W. pI Bertits, Jr.,           page 2
                                                        ‘r

                     provided, that, ho suit shall be brought for the oolleotion
                     of deliaqucnt taxes of a Sohool District   or Road Distriot
                     bless   instituted: within ten years iron the tlm the sam
                     shall beoom delinquent?”
                     This artlole,  as applied to sohool dlstriote,   has been
          oonstrued by the Aczarlllo Goart of Civil Ap  eals  Ln  t&o oass of
          Cook v. City of 2ooker et al., 167 8.31. (26 P. 232 (no writ applled
          {o&to    sustain the plea of the ten (10) year statute of lmta-
                . The ammr to your first quo&ion Is 4Yos*,
                          Artiole     5540, V.+.C.S., ,1925.,1s 63 tallows:

    :.                “The law of &imitation shall not be available in any
;               suit unless It be specifically    set forth by the party who
               .ln his wsmr Invokes it as a defense.”
                                               :‘2 \
                     Under this artiole it is ncoeosary for &he dolinquent
          taxpayer to properly plsad any limitation      to wtlfoh he ray de6U
          hlmaolf enti+d,     yhloh answers your seoond question.              :

                    Since your third question does not involve a question’
          of law on whloh this depart&eat has authority to rehder an
          opinion, it Is SU&:6St&   that this situation ti% ~suhaltted~ to
          the County Attorney .oi Kallor Co;mty for his suggestions a’nd
          rulings.           :   ,~                                                        :
                                        d       .:..
                                         .
                                                             Yours very truly
                                                       ATTOFWXG‘;;“;iXtALOP T’&i



                                                                    C. 21. Richards
                                                                .        Assistant



               .                                                           .




               ..                                       I